Title: To Thomas Jefferson from James Monroe, 17 May 1802
From: Monroe, James
To: Jefferson, Thomas


            Dear SirRichmond May 17. 1802
            I did not receive yours of the 9th. till the day before yesterday (15). I am sorry it will not be in my power to see you while at home. many considerations of a publick nature keep me here for the present, the most urgent of wh. is, the trials which are in train in several parts of the state of slaves on the charge of conspiracy & insurrection, and the applications growing out of them for pardon or transportation without our limits, of those who are condemned. Of condemned I recollect abt. 10. or 11. examples whose fate is yet to be decided on by the Executive. This business still holds an equivocal aspect in my view of it. The spirit of revolt has taken deep hold of the minds of the slaves or the symptoms wh. we see are attributable to some other cause. After all the attention wh. I have paid to the subject my mind still rests in suspense on it. It wod. have given me pleasure to confer with you on this head, that you might commence the measure wh. was deemed most expedient to forward the views of the state, respecting this interesting object of its policy. Tho indeed there is so little range for preference of places, the few which present themselves being respectively attended with so many difficulties, that nothing seems so eligible as to open the door to each for the State, that is to the W. Indies, Africa, & to some position west or so. of the Missisippi. Whether it will be practicable in either case is incertain especially the first mentioned. I am inclined to think however that the sooner it is ascertained respecting each the better. I am persuaded the day is not distant when this subject must have a definitive regulation from the councils of the country.
            I will write you more fully in my next wh. will be addressd (I presume) to Washington on the subject of yours. It is doubtful whether the comrs. for Richmond & Manchester will be able to act for Petersbg also. The doubt however proceeds from my not knowing the compensation allowed them. Professional men lawyers or merchants wod. not leave this to attend there for a trifling sum. On the other hand if the sum was an object the addition of Petersbg wod. make it more so. I will give you some names in my next accomodated to either arrangment. Colo. Newton is a very worthy intelligent man with good political views, but I do not think that I wod. ask of him a nomination under any restriction. The fact of such a letter wod. probably become known in the place and might excite personal hatred to you without advancing the publick good, for altho I wod. appoint no federalist yet it may have its good effect that the avowal of that sentiment shod. be known as rarely as possible otherwise than by the act. I say I wod. appoint no federalist, by which I mean not till it wd. be done with safety, or rather advantage to the republican cause; wh. it can at no time be unless he be a republican. I will inquire who are suitable characters for such an office in Norfolk, but wod. not wish you to rely on me as I must report their pretentions are the opinion of others. very sincerely I am
            yr. friend & servant
            Jas. Monroe
          